Citation Nr: 0811246	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for residuals of a left 
knee injury.

3. Entitlement to service connection for left ear hearing 
loss.

4. Entitlement to service connection for asthma.

5. Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge, sitting at the RO in 
January 2008.  A transcript of the hearing is associated with 
the claims file.

In October 2007, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  The RO 
has not yet adjudicated this claim.  Thus, it is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for a back 
disorder, hearing loss, residuals of a left leg injury, and 
asthma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran has a current diagnosis of a heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGAND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in November 2004, 
January 2005, and December 2005, prior to the initial 
unfavorable AOJ decision issued in February 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
November 2004 informed the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration and 
requested that he send any evidence in his possession to VA.  
The VCAA letters sent in January 2005 and December 2005 were 
specific to VA's efforts to obtain particular medical 
records.  As the veteran was sent a fully VCAA compliant 
notice prior to the initial adjudication by the RO, the Board 
finds no prejudice to him in proceeding with a final 
decision. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the RO to the 
veteran informed him of the evidence necessary to establish 
entitlement to disability ratings and effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided to him on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

With respect to the duty to assist, service medical records 
(SMRs) and VA and non-VA treatment records have been 
associated with the claims file. The Board observes that two 
requests were made for records from a Dr. B., which yielded 
no response.  In December 2005, the veteran reported that Dr. 
B. had retired and that there are no other records available.  
He has not identified any additional outstanding, relevant 
records that VA needs to obtain for an equitable disposition 
of the claims.  Further, the Board notes that the veteran has 
not been afforded a VA examinations and medical opinion in 
connection with his service connection claim.  Pursuant to 
the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).

A medical nexus opinion with respect to the service 
connection claim for heart disability is not warranted 
because there is no competent evidence of a current 
disability.  As will be discussed in greater detail below, 
there is simply no current medical evidence that the veteran 
suffers from any type of disability of the heart.  Without 
evidence of a current disability, there would be no basis on 
which the examiner could render an opinion.

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

The veteran contends that he currently has a heart disorder 
as a result of his active service.  Thus, he contends that 
service connection is warranted for a heart disorder. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular-renal disease, to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service medical records are silent as to any complaints, 
treatment, or diagnosis of a heart disorder.  Post-service 
records are similarly silent with respect to there being a 
current diagnosis of a heart disorder.  Indeed, at his 
January 2008 hearing, the veteran testified that he does not 
have a current diagnosis of a heart disorder, to include 
coronary artery disease and hypertension .  


A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (a condition or injury occurred in service alone is 
not enough, there must be a current disability resulting from 
that condition or injury), Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim).  Although the 
veteran has expressed his own opinion that he currently 
suffers from some type of disability of the heart, the Court 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Thus, in the absence of any competent medical 
evidence of a current diagnosis of a heart disorder, the 
Board concludes that service connection for a heart disorder 
is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a heart disorder.  Therefore, his claim must 
be denied.

ORDER

Service connection for a heart disorder is denied. 




REMAND

The veteran contends that he currently suffers a back 
disorder, left ear hearing loss, a left knee disorder, and 
asthma as a result of in-service injuries.  Therefore, he 
argues that service connection is warranted for these 
disorders.  The Board determines that a remand is necessary 
for further development of the record.

Specifically, at his January 2008 hearing, the veteran 
testified to receiving treatment for his back, left knee, 
hearing loss, and asthma at the Daytona VA Outpatient Center 
(VAOC).  He stated that audiological tests conducted at the 
Daytona VAOC in 2006 had confirmed a diagnosis of left ear 
hearing loss.  He also provided a history of treatment at 
that facility in the early 1990s.  The only records from this 
facility are dated between June 2003 and December 2005.  VA 
records pre-dating 2003 and post-dating appear to be missing.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Thus, a remand is required to allow VA the 
opportunity to obtain these outstanding, relevant records.

The Board further notes that service medical records show 
that the veteran was seen for complaints of left knee pain 
due to trauma.  A December 2004 letter from P.J. Yocum, D.C., 
appears to relate this incident to the veteran's current 
complaints of chronic left knee pain.  While observing the 
veteran's left knee as "very abnormal," Dr. Yocum indicated 
that he was deferring a diagnosis of the  left knee until an 
MRI was made available.  He did, however, note that the 
veteran suffered from degenerative disc disease of the lumbar 
spine.  He vaguely appeared to associate the veteran's back 
problem with the stresses and strains of his active service.



Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA notice 
letter that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for the disabilities now 
on in accordance with Dingess/Hartman.  
He should also be asked to provide the 
name(s) of any health care provider who 
has treated his for his back, hearing 
loss, left knee, or pulmonary problems 
since discharge.

2.	Records from the VA medical facility in 
Daytona relevant to treatment of the 
veteran's back, hearing loss, left knee, 
and asthma, dated from 1990 onward 
should be obtained.

3.	The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any left knee or 
low back disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
indicated tests and studies, should be 
conducted if the examiner deems it 
appropriate.  

The examiner should provide an opinion 
as to the diagnosis, date of onset, and 
etiology of any current disability of 
the left knee and/or low back. The 
examiner should also provide an opinion 
on whether there is a 50 percent 
probability or greater (as likely as 
not) that any current disability of the 
left knee or low back (lumbar spine) had 
its onset during active service or is 
related to any in-service disease or 
injury.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the July 2006 statement 
of the case.  The veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


